        Case 17-29915          Doc 82     Filed 01/04/19 Entered 01/04/19 16:09:22             Desc Main
                                           Document     Page 1 of 20

This order is SIGNED.


Dated: January 4, 2019

                                                                                                                 slo




                                  UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF UTAH


       In re:                                               Bankruptcy Number: 17-29915

       JAMES BYRON KELLEY and                               Chapter 7
       CHRISTIANA FAYTH KELLEY
                                                            Hon. Kevin R. Anderson
       Debtors

                     MEMORANDUM DECISION ON MOTION FOR SANCTIONS
                   FOR VIOLATION OF THE AUTOMATIC STAY (DOCKET NO. 34)

                Is it a credible defense to a motion for sanctions for stay violations for a creditor to claim

    it lacked notice of the bankruptcy filing, even after service of multiple bankruptcy papers followed

    by phone calls from the debtors? The Court thinks not.

  I.            JURISDICTION, NOTICE, AND VENUE

                The Court has jurisdiction over this contested matter pursuant to 28 U.S.C. §§ 1334(b) and

    157(b)(2). Venue is appropriate in this District under 28 U.S.C. §§ 1408 and 1409, and notice of

    the motion was properly served on all parties in interest.
        Case 17-29915       Doc 82      Filed 01/04/19 Entered 01/04/19 16:09:22                     Desc Main
                                         Document     Page 2 of 20


II.          FACTS

             1.     The Bankruptcy Filing and Written Communications to Vivint Regarding
                    the Debtors’ Bankruptcy Case.

             On November 14, 2017, James Byron Kelley and Christiana Fayth Kelley (“Mrs. Kelley”

      or collectively, the “Debtors”) filed a Chapter 13 petition for relief. The Debtors listed Vivint

      Smart Home (“Vivint”) as a creditor with the following address: Vivint, 4931 N 300 W, Provo,

      UT 84604 (the “Provo Address”). 1 At the hearing, Vivint confirmed that the Provo Address is

  where bankruptcy notices should be mailed. Indeed, Vivint confirmed that the Provo Address is

  the only address where Vivint receives public mail. At the time of the bankruptcy filing, the Provo

  Address was also the address for Vivint’s registered agent.

             The Debtors’ Schedule G stated that they were rejecting their executory contract with

   Vivint for a home security system. 2 On February 9, 2018, the Debtors converted their bankruptcy

  case to Chapter 7. 3 The Debtors’ amended Schedule G in their Chapter 7 case likewise provided

  for rejection of a contract with Vivint. 4

             The Court’s docket establishes that the following bankruptcy papers were served on Vivint

   at the Provo Address:

       DATE     DOCKET                      PAPER                                                SERVED BY
                  NO.
       11/24/17    9   Notice of Chapter 13 Bankruptcy Case                                      Bankruptcy
                                                                                                Noticing Center
       11/24/17       10       Chapter 13 plan                                                   Bankruptcy
                                                                                                Noticing Center
       02/09/18       20       Notice of Substitution of Counsel                                    Debtors’
                                                                                                    Counsel

  1
    The Debtors filed a list of creditors with the Court on November 14, 2017 pursuant to Fed. R. Bankr. P. 1007(a)(1)
  and Local Rule 1007-1(b).
  2
    Docket No. 4 at pg. 37.
  3
    Docket No. 21.
  4
    Docket No. 25 at pg. 49.

                                                     Page 2 of 20
     Case 17-29915        Doc 82    Filed 01/04/19 Entered 01/04/19 16:09:22             Desc Main
                                     Document     Page 3 of 20



    02/11/18         22     Notice of Chapter 7 Bankruptcy Case                       Bankruptcy
                                                                                     Noticing Center
    03/29/18         29     Notice of Assets & Deadline to File a Proof of            Bankruptcy
                            Claim                                                    Noticing Center
    05/11/18         33     Order of Discharge                                        Bankruptcy
                                                                                     Noticing Center

           The Court’s Returned Mail Report shows that none of the papers served by the Bankruptcy

Noticing Center to Vivint’s Provo Address were returned as undeliverable.

           In addition, on April 18, 2018, Debtors’ counsel sent Vivint a letter to the Provo Address

with the heading “Notice of Filing of Bankruptcy and Notice of Intent to Seek Contempt Citation”

(the “Attorney’s Letter”). 5 The Attorney’s Letter contained the following information: (1) It

advised Vivint of the Debtors’ bankruptcy filing, the effect of the automatic stay, and the

consequences for violating the stay; (2) it noted Vivint’s post-petition payment demands on the

Debtors; (3) it advised Vivint that the Debtors “are willing to overlook the violations that have

occurred to date if [Vivint] will comply [with the automatic stay] from this point forward;” and (4)

it requested written confirmation of Vivint’s willingness to comply by May 4, 2018. Perhaps a

coincidence, but it is curious, as described below, that Vivint assigned the Debtors’ account to a

collection agency on or about May 3, 2018.

           At the hearing, Vivint’s representative, Landon Potter, insisted that Vivint has no record of

receiving any of these seven served communications regarding the Debtors’ bankruptcy case.

           2.       Telephonic Communications to Vivint Regarding the Debtors’ Bankruptcy
                    Filing.

           Mrs. Kelley testified that she contacted Vivint by telephone starting in January 2018 to

inform Vivint of the Debtors’ bankruptcy filing and requested that Vivint no longer contact she or



5
    Debtors’ Exhibit 4.

                                                Page 3 of 20
    Case 17-29915         Doc 82       Filed 01/04/19 Entered 01/04/19 16:09:22                     Desc Main
                                        Document     Page 4 of 20


her husband. On February 15, 2018, the Debtors received a phone call from a Joyce Black at

Vivint, who left a voice message about a problem with the Debtors’ Vivint account. 6 On the same

day, Mrs. Kelley returned the call and spoke with another Vivint representative. Mrs. Kelley again

informed Vivint of the Debtors’ bankruptcy filing and requested that Vivint cease any further

communications.

         The paralegal for Debtors’ counsel testified that on February 21, 2018, she called Vivint

and spoke to a person named “Steve” in the billing department. The paralegal informed Steve of

the Debtors’ bankruptcy filing, that Vivint was still sending the Debtors collection notices, and

that Vivint should stop contacting the Debtors. The paralegal also testified that Steve

acknowledged receiving a copy of the Notice of Substitution of Counsel from Debtors’ counsel,

and that he would put the Debtors on a “no-contact list.” Vivint’s representative testified that he

listened to the recording of this phone call and confirmed that the paralegal had informed Steve of

the Debtors’ bankruptcy filing, and that Steve had placed the Debtors on the no-contact list.

However, he stated that there was no mention of the Notice of Substitution of Counsel.

         3.       Vivint’s Post-Petition Contacts with Debtors for Payment.

         After their bankruptcy filing, Vivint initiated the following communications with the

Debtors:

       DATE                                    NATURE OF COMMUNICATION
    January 2018 Email or text message from Vivint. 7

    02/15/18        Voice message from Joyce Black at Vivint: ““Hi this is Joyce Black calling from
                    Vivint, your home security company. I was calling in urgent regards to your
                    account. Please give us a call back at #########. According to our records


6
  During the hearing, the Debtor played from her phone the voice message left by Joyce Black.
7
  Mrs. Kelly testified that she received either an email or a text message from Vivint in January 2018. The Debtors
did not provide a copy of an email or text message dated in January 2018, but the Court found Mrs. Kelley’s testimony
to be credible.

                                                    Page 4 of 20
    Case 17-29915          Doc 82     Filed 01/04/19 Entered 01/04/19 16:09:22        Desc Main
                                       Document     Page 5 of 20


                     there’s an issue with your account that must be resolved immediately. Again, our
                     phone number is #####. Thank you.”

    02/16/18         Email notification of “Past Due Account” and request for payment. 8

    03/16/18         Email notification of “Past Due Account” and request for payment. 9

         Vivint’s emails contained a banner in large letters saying, “Past Due Account!” It informed

the Debtors that their “monthly balance is currently 60 days overdue.” It contained a smaller banner

saying, “Make Payment.” The email on March 16, 2018 included the following warning: “If

acceptable payment or payment arrangement is not made, Vivint will accelerate your agreement

for immediate collection.”

         4.       Vivint’s Assignment of the Debtors’ Account to a Collection Agency.

         Despite being served with a notice of the Debtors’ Chapter 13 case, a notice of the

conversion to Chapter 7, four bankruptcy papers from the Bankruptcy Noticing Center, a letter

from Debtors’ counsel, and various phone calls regarding the Debtors’ bankruptcy filing, Vivint

nonetheless assigned the Debtors’ account to Sequium Asset Solutions, a collection agency (the

“Collection Agency”).

         Mrs. Kelley testified that around May 3, 2018, she received a phone call from the

Collection Agency about the Vivint account. Mrs. Kelley informed the Collection Agency about

the bankruptcy, but the Collection Agency questioned her veracity, and Mrs. Kelley terminated

the call in tears.

         Around this same time, the Debtors also received a demand letter from the Collection

Agency dated May 3, 2018 seeking payment of the Vivint debt in the amount of $728.01. 10 The



8
  Debtors’ Exhibit 3 at pg. 1-2.
9
  Debtors’ Exhibit 3 at pg. 3-4.
10
   Debtors’ Exhibit 3 at pg. 11-12.

                                               Page 5 of 20
     Case 17-29915          Doc 82   Filed 01/04/19 Entered 01/04/19 16:09:22            Desc Main
                                      Document     Page 6 of 20


letter clearly states that “[t]his notice is being sent to you by a collection agency,” that “this is an

attempt to collect a debt,” and that “this communication is from a debt collector.”

         5.      The Debtors’ Response to Vivint’s Post-Petition Collection Efforts.

         Vivint’s post-petition debt collection efforts caused the Debtors frustration, stress, and

anxiety. Much of the hearing was consumed exploring other stress factors in Mrs. Kelley’s life.

The Court concludes that these other stresses are irrelevant to the motion. What is relevant is that

Debtors were initially annoyed and frustrated with the continual communications from Vivint

regarding their dischargeable debt, and that they understandably became significantly stressed and

worried when Vivint assigned the account to the Collection Agency. Mrs. Kelley had additional

cause for anxiety because her employment with the federal government required a certain security

clearance, and she was apprehensive that the actions of Vivint and the Collection Agency could

jeopardize her employment. Finally, there was evidence that on May 7, 2018, after receiving the

communication from the Collection Agency, that Mrs. Kelley had to see her doctor for, inter alia,

“situational stresses.” 11

         6.      Vivint’s Untimely Response to the Debtors’ Motion for Sanctions.

         After receiving the debt collection notices from the Collection Agency, the Debtors asked

their counsel to file a motion for sanctions. Debtors’ counsel served Vivint at its Provo Address

the motion for sanctions and a notice of hearing. 12 The notice of hearing set a response date of

June 25, 2018 and a hearing date of July 16, 2018. Vivint did not respond to the motion for

sanctions, so on July 11, 2018, the Debtors filed and served on Vivint a request for the Court to

grant its motion. 13 On July 13, 2018, Vivint finally responded alleging: (1) Vivint did not have



11
   Vivint Exhibit G.
12
   Docket Nos. 34 and 35.
13
   Docket No. 37.

                                              Page 6 of 20
        Case 17-29915        Doc 82       Filed 01/04/19 Entered 01/04/19 16:09:22                      Desc Main
                                           Document     Page 7 of 20


   notice of the motion for sanctions and only learned of it from “counsel for a creditor in this matter;”

   and (2) Vivint “could not locate any record of receiving any notices regarding the Debtors’”

   bankruptcy. 14 Vivint appeared at the hearing on July 16, 2018, where the Court ordered the parties

   to file a proposed scheduling order and set the matter for a final evidentiary hearing.

III.         ANALYSIS

             The automatic stay of 11 U.S.C. § 362 15 is a cornerstone of the bankruptcy system. It arises

   immediately upon the filing of the bankruptcy petition and stays any “act to collect, assess, or

   recover a claim against the debtor.” Its purpose is to provide debtors a reasonable reprieve from

   collection efforts pending qualification for a discharge. It also maintains the status quo so a trustee

   can assess and collect the debtor’s assets to make an equitable distribution to all creditors.

             A creditor’s observance of the stay is safeguarded by the serious consequences that flow

   from its violation. 16 Section 362(k) provides that “an individual injured by any willful violation of

   a stay . . . shall recover actual damages, including costs and attorneys’ fees, and, in appropriate

   circumstances, may recover punitive damages.”

             The Tenth Circuit has defined the standard for finding a violation of the stay under §

   362(k):

             [W]e hold that in order to demonstrate a violation of § 362(k)(1), the debtor bears
             the burden of establishing, by a preponderance of the evidence, that the creditor
             knew of the automatic stay and intended the actions that constituted the violation;
             no specific intent is required. Notice of the bankruptcy filing need not be formal or
             official to put a creditor on notice. 17


   14
      Docket No. 41.
   15
      All subsequent references to the United States Code are to Title 11 unless otherwise specified.
   16
      See Easley v. Collection Servs. of Nev., No. 17-16506, 2018 U.S. App. LEXIS 35857, at *11, 2018 WL 6693470,
   at *4 (9th Cir. Dec. 20, 2018) (“Imposition of damages and attorneys’ fees and costs is essential to deter creditors
   from violating an automatic stay and protect debtors’ assets for proper adjudication through the bankruptcy process.
   Recovery of attorneys’ fees and costs is especially critical in the bankruptcy context where debtors lack the means to
   otherwise pursue their damages.”).
   17
      Johnson v. Smith (In re Johnson), 501 F.3d 1163, 1172 (10th Cir. 2007) (citations omitted).

                                                       Page 7 of 20
     Case 17-29915        Doc 82       Filed 01/04/19 Entered 01/04/19 16:09:22                       Desc Main
                                        Document     Page 8 of 20


1.       Vivint has not Rebutted the Presumption that It Received the Served Notices of the
         Debtors’ Bankruptcy Filing.

         The first issue is whether Vivint had notice of the Debtors’ bankruptcy filing. Vivint

received no less than five notifications from the Bankruptcy Noticing Center, including the initial

“Notice of Chapter 13 Bankruptcy Case” and the “Notice of Chapter 7 Bankruptcy Case” when

the Debtors converted their case. All notices from the Bankruptcy Noticing Center went to Vivint’s

Provo Address, and Vivint conceded that this was the appropriate address for such notices. None

of the notices were returned as undeliverable. Vivint received an additional notice of the

bankruptcy when Debtors’ counsel served it with his substitution as counsel.

         Vivint asserts that it has no record of receiving any of these mailed notices. The Court is

incredulous. If Vivint did not receive one of these served papers, it might merit consideration, but

to claim that all seven of these mailed communications 18 regarding the bankruptcy filing were lost

or otherwise not received by Vivint is simply inconceivable.

         “Papers sent by United States mail are presumed received by the addressee, absent

evidence to the contrary.” 19 That presumption is even stronger when a paper is served by the

Bankruptcy Noticing Center. 20 Furthermore, maintaining this presumption is essential to the

effective operation of the bankruptcy system:

         If a party were permitted to defeat the presumption of receipt of notice resulting
         from the certificate of mailing by a simple affidavit to the contrary, the scheme of

18
   These seven mailed communications consist of the five bankruptcy papers served by the Bankruptcy Noticing
Center, the notice of substitution of counsel served by Debtors’ counsel, and the Attorney’s Letter mailed by Debtors’
counsel.
19
   Chanute Prod. Credit Ass’n v. Schicke (In re Schicke), 290 B.R. 792, 801 n.20 (10th Cir. BAP 2003).
20
   In re Reyes, No. 17-23817-B-13, 2017 WL 6205771, at *4, 2017 Bankr. LEXIS 4175, at *10 (Bankr. E.D. Cal. Dec.
5, 2017) (citations omitted) (noting distinction in presumption between documents served by adverse party and
documents served by the Bankruptcy Noticing Center); see also Denmon v. Runyon, 208 B.R. 225, 227 (D. Kan. 1997)
(when notice involves a mailing from a bankruptcy court, and a certification of mailing is in the record, an allegation
of denial of receipt does not, by itself, rebut the presumption of proper notice); In re Loomas, 2013 Bankr. LEXIS
4340, at *18, n.38, 2013 WL 5615943, at *4, n.38 (10th Cir. BAP 2013) (“as the bankruptcy court correctly pointed
out, evidence of proper mailing [by the court] raises a rebuttable presumption of delivery . . . mere denial of receipt
alone does not rebut the presumption that the mailed item was received”).

                                                     Page 8 of 20
     Case 17-29915        Doc 82       Filed 01/04/19 Entered 01/04/19 16:09:22                     Desc Main
                                        Document     Page 9 of 20


         deadlines and bar dates under the Bankruptcy Code would come unraveled. For this
         reason, an allegation that no notice was received does not, by itself, rebut the
         presumption of proper notice. 21

         Vivint’s representative testified that it has procedures in place to properly route bankruptcy

notices to the legal department; that Vivint receives approximately 1,500 bankruptcy notices per

year; and that it is not aware of any other bankruptcy notice being missed or not properly processed

to stop further collection actions. Vivint cites to In re Winders in support of its argument that the

completeness of its processes, coupled with the lack of other complaints, is sufficient to rebut the

presumption of receipt. 22 However, Winders only involved one missing bankruptcy paper – not

seven. And more importantly, the facts in the present case belie the efficacy and credibility of

Vivint’s procedures.

         As noted above, Vivint cannot plausibly argue that all seven pieces of properly addressed

mail regarding the Debtors’ bankruptcy case were lost. The Court also notes that Vivint did not

timely respond to the Debtors’ motion for sanctions, with Vivint again claiming that it had not

received any of the papers served in connection with the motion, and that it only learned of the

motion through a creditor.

         Further, this is not the only instance of Vivint failing to properly honor the effect of a

properly served bankruptcy notice. In the Northern District of Texas, Vivint was involved with an

almost identical violation of the stay. 23 In In re Lara, Vivint received notice of the debtor’s

bankruptcy filing at the same address used in this case – the Provo Address. Likewise, after the

bankruptcy filing, Vivint continued to demand payment from the debtors and ultimately referred

the account to a collection agency. Even after the Lara’s filed their motion for sanctions, Vivint


21
   Osborn v. Ricketts (In re Ricketts), 80 B.R. 495, 497 (9th Cir. BAP 1987) (citing Bd. Of Cnty. Comm’rs of Sedgwick
Cnty. V. Coleman Am. Props., Inc. (In re Am. Props.), 30 B.R. 247, 250 (Bankr. D. Kan. 1983)).
22
   Shawnee State Bank v. First Nat’l Bank of Olathe (In re Winders), 201 B.R. 288 (Bankr. D. Kan. 1996).
23
   In re Lara, 569 B.R. 231 (Bankr. N.D. Tex. 2017).

                                                    Page 9 of 20
     Case 17-29915        Doc 82       Filed 01/04/19 Entered 01/04/19 16:09:22                     Desc Main
                                        Document     Page 10 of 20


continued to contact them seeking payment. Further, Vivint did not respond to the motion for

sanctions, and the matter was heard without their participation. 24 The Lara court found Vivint’s

conduct to be “outrageous” and awarded $24,000 in punitive damages.

         But that was not the end of the matter. Vivint never responded to the Laras’ efforts to

collect their judgment for sanctions, so they later filed a motion for contempt against Vivint. In the

second Lara opinion, 25 the court noted that the judgment in the prior case was served on Vivint’s

registered agent and counsel, Nathan Wilcox, and that the debtors’ motion to reopen the case and

for contempt sanctions was served by registered mail on Vivint and signed for by a Janet Taufer.

However, Vivint again failed to respond to the debtors’ motions. Based on its failure to respond to

the order awarding sanctions, the court found that “Vivint’s conduct is appalling.” 26 Nonetheless,

the Lara court ruled that failing to pay a money judgment did not qualify as contempt of court, so

it did not award further sanctions against Vivint. Therefore, the Court views the Lara decisions as

additional indicia of Vivint’s willful or negligent indifference to the effect of the automatic stay

when one of their customers files for bankruptcy protection.

         In the present matter, Vivint also argued that even if it did receive the bankruptcy notices

and papers, it would have been difficult for Vivint to link the Debtors’ Utah address listed in the

bankruptcy notices with the Debtors’ original Texas address 27 because Vivint has over a million

customers in its database. First, it is either implausible or unreasonable that Vivint has no other

means of tracking its customers than by the address used when they first signed up with Vivint.


24
   Counsel for Vivint argued that it was unfair for this Court to consider the Lara decision because Vivint did not
appear and defend. This would only be unfair if Vivint did not have notice of the motion in Lara. However, the Lara
court specifically found that notice was proper, being served on the Provo Address. Moreover, the Lara decision is a
published decision in the Bankruptcy Reporter. The Court assumes that a corporate entity like Vivint with a dedicated
legal department would be aware of reported decisions to which it is a party.
25
   In re Lara, No. 16-5020, 2017 Bankr. LEXIS 2527, 2017 WL 4457436 (Sept. 6, 2017 Bankr. N.D. Tex.).
26
   Id. at *3.
27
   When the Debtors signed their Vivant home security contract, they were living in Texas.

                                                   Page 10 of 20
     Case 17-29915          Doc 82       Filed 01/04/19 Entered 01/04/19 16:09:22      Desc Main
                                          Document     Page 11 of 20


Second, upon receiving the notice of a bankruptcy filing, a creditor has a duty to engage in some

due diligence to identify the debtor to avoid violating the stay. And most problematic is that Vivint

apparently had no problem matching up the Debtors’ account with their Utah address when it

assigned their debt to the Collection Agency, who mailed the collection letter to the same address

listed on the notice of the Debtors’ bankruptcy filing. The Court finds this defense to be frivolous.

           Having heard the evidence in this case, and having read the Lara opinions, the Court can

only conclude that Vivint’s procedures for processing bankruptcy notices are inadequate, are

unintentionally not being followed, or are intentionally being ignored – none of which speaks well

of Vivint.

           For these reasons, the Court finds that Vivint had actual notice of the Debtors’ bankruptcy

filing within days of the Bankruptcy Noticing Center mailing the Notice of Chapter 13 Bankruptcy

Filing on November 24, 2017. The Court further finds that Vivint received ongoing notices of the

Debtors’ bankruptcy filing with each paper served by the Bankruptcy Noticing Center and the

Notice of Substitution of Counsel served by Debtors’ counsel, Mr. Webster.

2.         Vivint Also Had Actual Notice of the Debtors’ Bankruptcy Filing Through
           Telephonic Communications and the Letter Sent by Debtors’ Counsel.

           As mentioned above, “[n]otice of the bankruptcy filing need not be formal or official to

put a creditor on notice.” 28 Mrs. Kelley testified that she contacted Vivint in January 2018 about

their bankruptcy filing, and that when she returned Vivint’s call on February 15, 2018, she again

informed them of the bankruptcy. Vivint did not dispute that on February 21, 2018, the paralegal

called Vivint and informed them of the Debtors’ bankruptcy filing. Lastly, Debtors’ counsel mailed

a letter to the Provo Address informing Vivint of its improper contact with the Debtors, offering

to overlook the violations if Vivint would stop its collection efforts, and warning that if Vivint did


28
     Johnson v. Smith (In re Johnson), 501 F.3d 1163, 1172 (10th Cir. 2007).

                                                     Page 11 of 20
     Case 17-29915       Doc 82      Filed 01/04/19 Entered 01/04/19 16:09:22                   Desc Main
                                      Document     Page 12 of 20


not stop, the Debtors would seek sanctions. For these reasons, the Court finds that even if the

United States Postal Service somehow lost seven pieces of mail, Vivint still had actual notice of

the Debtors’ bankruptcy filing by at least February 21, 2018, when the paralegal called Vivint.

3.       Vivint Willfully Violated the Automatic Stay.

         As adopted by the Tenth Circuit Bankruptcy Appellate Panel:

         A “willful violation” does not require a specific intent to violate the automatic stay.
         Rather, the statute provides for damages upon a finding that the defendant knew of
         the automatic stay and that the defendant’s actions which violated the stay were
         intentional. Whether the party believes in good faith that it had a right to the
         property is not relevant to whether the act was “willful” or whether compensation
         must be awarded. 29

Further, “[o]nce the creditor becomes aware of the filing of the bankruptcy petition and therefore

the automatic stay, any intentional act is ‘willful.’” 30

         The Court has found that Vivint was on notice of the Debtors’ bankruptcy filing from the

bankruptcy papers served by the Bankruptcy Noticing Center, from written documents sent by

Debtors’ counsel, and from telephonic communications.

         After the bankruptcy filing and continuing through the filing of this motion, Vivint took

intentional actions seeking to collect its pre-petition debt from the Debtors. Vivint’s

communications included at least two emails and at least one phone call. Most problematic is that

after the ongoing notices and communications of the Debtors’ bankruptcy filing, Vivint assigned

the Debtors’ account to a collection agency with the obvious threat of legal action to recover

$728.01 on a pre-petition debt.

         Based on these facts, the Court finds that Vivint had both actual and constructive notice of

the Debtors’ bankruptcy filing, and that despite such notice, Vivint willfully engaged in efforts to


29
   Diviney v. NationsBank of Tex., N.A. (In re Diviney), 225 B.R. 762, 774 (10th Cir. BAP 1998) (quoting INSLAW,
Inc. v. United States, 83 B.R. 89 (Bankr. D.D.C. 1988)).
30
   In re Sullivan, 357 B.R. 847, 853 (Bankr. D. Colo. 2006) (internal quotations and citation omitted).

                                                 Page 12 of 20
     Case 17-29915       Doc 82      Filed 01/04/19 Entered 01/04/19 16:09:22                   Desc Main
                                      Document     Page 13 of 20


“collect, assess, or recover a claim against the debtor that arose before the commencement of the

[bankruptcy] case.” 31 Thus, Vivint willfully violated the stay for purposes of § 363(k).

4.       The Debtors Suffered Actual Damages.

         Having found a willful violation of the stay, the injured party must establish actual damages

arising from such violation. The phrase “actual damages” implies that an actual injury must take

place that has caused financial expense or harm. 32 In addition to the time and stress Vivint’s actions

caused the Debtors, the evidence established that Mrs. Kelley incurred at least $40 to visit her

doctor on May 7, 2018 after contact from the Collection Agency. The Debtors also claimed

damages for emotional distress, but the evidence was insufficient to support such an award. 33 The

Court assumes the Debtors had other actual damages, such as taking time off work to appear at the

hearing, but counsel did not present evidence of such damages, so they will not be considered. The

Court thus finds that the Debtors are entitled to actual damages of $40.

5.       The Debtors Incurred Costs and Attorneys’ Fees.

         Actual damages also include a debtor’s “costs and attorneys’ fees” in seeking relief under

§ 363(k). On July 11, 2018, Debtors’ counsel filed an affidavit with the Court showing fees of

$3,760 for services up through the filing of the motion for sanctions. 34 Debtors’ counsel has since

incurred additional fees in prosecuting the motion. Within fourteen (14) days of the entry of this

decision, Debtors’ counsel shall file an amended application stating all reasonable fees and costs

incurred in addressing Vivint’s violation of the automatic stay. Vivint will have twenty-one (21)



31
   § 362(a)(6).
32
   Johnson v. Smith (In re Johnson), 501 F.3d 1163, 1171 (10th Cir. 2007) (internal citations omitted).
33
   See PNC Bank N.A. v. Ogden (In re Ogden), 2016 U.S. Dist. LEXIS 35338, at *25, 2016 WL 1077355, at *8 (D.
Colo. Mar. 18, 2016) (citing to In re Snowden, 769 F.3d 651, 656-57 (9th Cir. 2014) (§ 362(k) permits an award of
emotional distress damages if the debtor suffers significant harm, clearly establishes the significant harm, and
demonstrates a causal connection between that significant harm and the violation of the automatic stay)).
34
   Docket No. 38.

                                                 Page 13 of 20
     Case 17-29915        Doc 82      Filed 01/04/19 Entered 01/04/19 16:09:22                        Desc Main
                                       Document     Page 14 of 20


days from the filing of such application to object to such fees and set the matter for a hearing.

Otherwise, the fees claimed in the application will be allowed as actual damages.

6.       Punitive Damages.

         Section 363(k) further provides that “in appropriate circumstances, [a debtor] may recover

punitive damages.” Vivint argued that because the Debtors’ initial disclosures did not mention

punitive damages, they are barred from seeking this relief. However, the first page of the Debtors’

motion for sanctions states they are seeking punitive damages. 35 The memorandum in support then

cites to a case allowing for punitive damages. 36 Thus, Vivint was clearly on notice that the Debtors

were seeking punitive damages through their motion. Further, § 362(k) expressly authorizes

punitive damages in appropriate circumstances, and the Court independently finds this case to

involve appropriate circumstances.

         The evidentiary standard for awarding punitive damages is higher than for actual

damages. 37 Punitive damages are appropriate under this section “when the defendant acted with

actual knowledge that he was violating a federally protected right or with reckless disregard of

whether he was doing so.” 38 While the Debtors’ actual damages are minimal, punitive damages

are not intended to address a debtor’s injuries but are aimed at “deterrence and retribution” of

actions that conflict with required legal standards of conduct. 39 A bankruptcy court considers five

factors in awarding punitive damages for a violation of the stay: “(1) the nature of the creditor’s




35
   Docket No. 34 at pg. 1.
36
   Id. at pg. 6.
37
   Johnson v. Smith (In re Johnson), 501 F.3d 1163, 1172 (10th Cir. 2007).
38
   Diviney v. Nationsbank of Tex., N.A. (In re Diviney), 225 B.R. 762, 776-77 (10th Cir. BAP 1998).
39
   State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 416 (2003).

                                                   Page 14 of 20
     Case 17-29915       Doc 82      Filed 01/04/19 Entered 01/04/19 16:09:22                   Desc Main
                                      Document     Page 15 of 20


conduct; (2) the creditor’s ability to pay damages; (3) the level of sophistication of the creditor;

(4) the creditor’s motives; and (5) any provocation by the debtor.” 40

         For the reasons set forth above, the Court finds that Vivint’s assertion that it has no record

of receiving any of the bankruptcy papers from the Bankruptcy Noticing Center is either

disingenuous or clear and convincing evidence of a reckless disregard for the receipt and

processing of papers sent from a federal court. The Court also finds that Vivint’s continuing actions

to collect its pre-petition debt, and especially its assignment of the Debtors’ account to the

Collection Agency, to be egregious and outrageous conduct. As further support for this finding,

the Court notes that the Collection Agency’s demand is dated one day before the Attorney’s Letter

requested Vivint acknowledge in writing that it would cease collection actions. 41 Finally, Vivint’s

conduct in this case is so similar to its actions in the Lara case that it suggests a systemic and

willful or negligent failure by Vivint to acknowledge and honor the effect of the automatic stay

when its customers file for bankruptcy.

         Vivint is clearly a sophisticated creditor. Its representative testified that it had over a

million customers. He also testified that Vivint has a separate department for handling legal

matters, that it understands the significance of a bankruptcy filing and the automatic stay, and that

it has procedures in place to process bankruptcy papers.

         As to Vivint’s motivations, its representative testified that Vivint values and respects its

customers and that it is sorry for what happened to the Debtors. However, the Court cannot

overlook the fact that Vivint continued to contact the Debtors about payment on their account after

multiple notices of their bankruptcy filing. Whether intentional or negligent, Vivint was trying to


40
   PNC Bank N.A. v. Ogden (In re Ogden), 2016 U.S. Dist. LEXIS 35338, at *39-40, 2016 WL 1077355, at *36-37
(D. Colo. Mar. 18, 2016).
41
   The Attorney’s Letter asked for written confirmation from Vivint by May 4, 2018 that it would cease collection
actions, and the communication from the Collection Agency is dated May 3, 2018.

                                                 Page 15 of 20
     Case 17-29915      Doc 82      Filed 01/04/19 Entered 01/04/19 16:09:22                Desc Main
                                     Document     Page 16 of 20


collect over $700 on a debt that was ultimately discharged by the bankruptcy. While these Debtors

were sophisticated enough to know Vivint was stayed from collecting its debt, the Court wonders

how many unsophisticated or pro se debtors respond to Vivint’s requests for payment and threats

of legal action by paying on a debt that was discharged in their bankruptcy case.

         Lastly, the Debtors did nothing to provoke Vivint to treat them in this manner except to

appropriately and graciously send the Attorney’s Letter asking Vivint to honor the stay and to stop

contacting the Debtors.

         To protect the integrity of the bankruptcy system and the automatic stay, and to convince

Vivint to give greater heed to bankruptcy notices, the Court awards the following punitive

damages. 42

         Mrs. Kelley testified that she received from and had communications with Vivint in

January 2018. But the first documented communication from Vivint was the telephone call from

Joyce Black on February 15, 2018, and the email demand for payment from Vivint dated February

16, 2018. 43 By these dates, Vivint had been served with the following bankruptcy papers: (1)

“Notice of the Chapter 13 Bankruptcy Case” on November 24, 2017; (2) Debtor’s Chapter 13 Plan

on November 24, 2017; (4) Notice of Substitution of Counsel on February 9, 2018; and (5) “Notice

of Chapter 7 Bankruptcy Case” on February 11, 2018. The Court does not award punitive damages

for the telephone call as there was no specific demand for payment, and the phone message only

indicated that “there’s an issue with your account that must be resolved immediately.” However,

the February 16, 2018 email was a clear attempt to collect a debt, but it does not include the threat




42
   PNC Bank N.A. v. Ogden (In re Ogden), 2016 U.S. Dist. LEXIS 35338, at *39-40, 2016 WL 1077355, at *12 (D.
Colo. Mar. 18, 2016) (punitive damages should be “high enough to actually change the creditor’s behavior.”).
43
   Debtors’ Exhibit 3 at pg. 1-2.

                                               Page 16 of 20
  Case 17-29915          Doc 82      Filed 01/04/19 Entered 01/04/19 16:09:22                   Desc Main
                                      Document     Page 17 of 20


to turn the matter over to collections. For this violation of the stay, the Court awards $2,000 in

punitive damages.

         The next violation was Vivint’s email sent on March 16, 2018. By then, telephone calls

from the Debtor and the paralegal had informed Vivint that the Debtors were in bankruptcy and

that further collection actions should cease. This email further contains the threat that “[i]f

acceptable payment or payment arrangement is not made, Vivint will accelerate your agreement

for immediate collection.” For this violation of the stay, the Court awards $5,000 in punitive

damages.

        The last violation was Vivint’s assignment of the Debtors’ account to the Collection

Agency on May 3, 2018. By this time, the Bankruptcy Noticing Center had served Vivint with a

notice to file a proof of claim in the Debtors’ case. In addition, the Attorney’s Letter had been

mailed to Vivint at the Provo Address. Vivint’s assignment of Debtors’ account to the Collection

Agency is an aggravated collection action and caused the Debtors unnecessary anxiety because

they would now have to fight with the Collection Agency. At this point, the Debtors had spent

almost five months trying to convince Vivint to stop contacting them about this dischargeable debt.

It caused them stress, it cost them time in communicating with their attorney and with Vivint, and

it required them to take time off work and out of their lives to deal with a matter that should have

simply ceased upon Vivint’s receipt of the first bankruptcy notice in November 2017.

        Vivint expressed contrition, but it also clung too tightly to its unbelievable story that it

never had notice of the Debtors’ bankruptcy filing. 44 The Court is concerned that Vivint may

perceive that the financial benefit of collecting from unsophisticated debtors is greater than the



44
   See PNC Bank N.A. v. Ogden (In re Ogden), 2016 U.S. Dist. LEXIS 35338, at *39, 2016 WL 1077355, at *12 (D.
Colo. March 18, 2016) (bank raised a number of “frivolous defenses” for its stay violation that further justified
imposition of punitive damages).

                                                 Page 17 of 20
        Case 17-29915      Doc 82     Filed 01/04/19 Entered 01/04/19 16:09:22               Desc Main
                                       Document     Page 18 of 20


  cost of being tagged with a stay violation. Indeed, as seen in the Lara II case, Vivint has paid

      nothing on the $31,980 money judgment for violating the stay even though it had been served on

      Nathan Wilcox, Vivint’s general counsel. 45 Further, when the Court asked about the Lara cases at

  the hearing, Vivint’s counsel indicated that Vivint was completely unaware of the decisions or the

  money judgment – which assertion again seems implausible.

             Based on these aggravating factors, the Court awards punitive damages of $15,000 for

  Vivint’s third stay violation in referring the Debtors’ account to the Collection Agency. Combined,

  the Court awards a total of $22,000 in punitive damages.

             Vivint is a national company with over a million customers. If anything, the Court is

  concerned that its award of punitive damages will be ignored, as it was in Lara, or viewed as a

  negligible annoyance rather than as an impetus for immediate change to ensure that Vivint timely

  honors the automatic stay when it receives a notice of a bankruptcy filing relating to one of its

  customers. The Court hopes for the latter but fears for the former given that Vivint has already

  ignored one judgment for sanctions for the same conduct.

IV.          CONCLUSION

             In conclusion, the Court finds that Vivint did not rebut the presumption that it received the

   served notices of the Debtors’ bankruptcy case. And in any event, Vivint had actual knowledge of

   the Debtors’ bankruptcy case as early as February 21, 2018. Vivint’s collection actions beginning

   in January 2018 and continuing through May 2018 constituted willful violations of the automatic

   stay under § 362(k).

             The Court awards damages as follows:

             1. $40 in actual damages and $22,000 in punitive damages payable to the Debtors;


  45
    In re Lara, No. 16-5020, 2017 Bankr. LEXIS 2527, at *2, 2017 WL 4457436, at *1 (Sept. 6, 2017 Bankr. N.D.
  Tex.).

                                                 Page 18 of 20
  Case 17-29915       Doc 82    Filed 01/04/19 Entered 01/04/19 16:09:22      Desc Main
                                 Document     Page 19 of 20


       2. Attorneys’ fees and costs payable to Harward & Associates pending further order of

           the Court after the filing of an amended application for compensation by Debtors’

           Counsel.

The Court will issue an Order consistent with this Decision.




                                           Page 19 of 20
  Case 17-29915      Doc 82     Filed 01/04/19 Entered 01/04/19 16:09:22           Desc Main
                                 Document     Page 20 of 20


                                    ______ooo0ooo______

                  DESIGNATION OF PARTIES TO RECEIVE NOTICE

Service of the foregoing MEMORANDUM DECISION ON MOTION FOR SANCTIONS
FOR VIOLATION OF THE AUTOMATIC STAY (DOCKET NO. 34) shall be served to the
parties and in the manner designated below.

By Electronic Service: I certify that the parties of record in this case as identified below, are
registered CM/ECF users:

   •    James W. Anderson jwa@clydesnow.com, jritchie@clydesnow.com
   •    Tom Cook lundbergecfmail@lundbergfirm.com, ecfmaildistgroup@lundbergfirm.com
   •    Mary M. Hunt tr hunttrustee@dorsey.com,
        hunt.peggy@dorsey.com;UT18@ecfcbis.com
   •    United States Trustee USTPRegion19.SK.ECF@usdoj.gov
   •    Aaron M. Waite aaronw@w-legal.com, JodyR@w-legal.com
   •    W. Earl Webster earl.webster@harwardlaw.com,
        chandrielle.webster@harwardlaw.com
   •    Brian S. Wurtz brian@beehivelaw.com,
        ecfbeehivelegal@gmail.com;sally@beehivelaw.com;bryan@beehivelaw.com;wurtzbr724
        17@notify.bestcase.com


By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF system,
the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).


None.




                                          Page 20 of 20
